Title: From George Washington to Colonel Stephen Moylan, 27 November 1779
From: Washington, George
To: Moylan, Stephen


        
          Sir
          [West Point, 27 Nov. 1779]
        
        As soon as the division under the command of Major Gener⟨a⟩l Howe moves to its ground for winter quarters, you will proceed with your own and Sheldens Regiments of Dragoons to such place or places as the Quarter Master General may have assigned you for winter Quarters—These may be in Wallingford—Durham—or Hadham, as conveniencies and forage may best suit, or in case of necessity you may remove the whole or part to Colchester.
        In the cantonment of the Regiments you will preserve as much compactness as the nature of the place will admit, that by having them all under your own eye, you may be able to keep up good discipline, and prevent dissipation and irregularity.
        It is not designed tha⟨t⟩ the regiments should do ordinary duty, or be called out on every common occasion. But in case of invasion, or the advance of the enemy, you are to obey the orders of General Poor, or other your superior officer commanding at this post and assist in giving them every opposition.
        The horse are not to be made use of as hacks. The men should be strictly forbid riding them as such, and when discovered in the practice, or riding fast on ordinary occasions, punished severely. Nor are they to be ordered by the officers on messages, or in the execution of any private business.
        You will direct the utmost attention to the horse, that they may come into the field, in the best possible condition for service.
        
        Such of the arms and accoutrements of the Dragoons as are out of order, are to be repaired and every thing completed by next campai[gn].
        A field officer is to be allowed forage for four horse only including his servants. A Captain forage for three horse, including his servants, that is, provided the officers think proper to keep this number.
        With regard to furloughing—One field officer is to be constantly with a regiment, and as many regimental officers as are necessary to the care of the men and horse, and for service should the regiment be called out. Not more than two privates from each troop to be furloughed at a time, and these such as may be recommended by the officers, and who have some length of time to serve. Given at Head Quarters West point 27 Novr 1779.
        
          Go: Washington
        
      